UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1300



TIMOTHY BRYAN LARRIMORE,

                Plaintiff -Appellant,

          v.


ELI LILLY AND COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
District Judge. (7:05-cv-00216-D)


Submitted:   July 18, 2008                 Decided:   August 5, 2008


Before MICHAEL and MOTZ, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed in part; vacated and remanded in part by unpublished per
curiam opinion.


Timothy Bryan Larrimore, Appellant Pro Se. Henry Little Kitchin,
Jr., HELMS, MULLIS & WICKER, Wilmington, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Timothy   Larrimore   appeals   from   the    district   court’s

orders dismissing his complaint against Eli Lilly & Co., for

failure to state a claim upon which relief could be granted, and

imposing sanctions and a prefiling injunction.         To the extent that

Larrimore challenges the dismissal order, we dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”   Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

March 27, 2006.   The notice of appeal was filed on March 10, 2008.

Because Larrimore failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal in part as to the underlying dismissal order.

          Larrimore’s notice of appeal was timely, however, as to

the district court’s order imposing sanctions and a prefiling

injunction. We review the imposition of a prefiling injunction for


                                 -2-
abuse of discretion.    Cromer v. Kraft Foods N. Am., Inc., 390 F.3d

812, 817 (4th Cir. 2004).         Federal courts may issue prefiling

injunctions    when   vexatious   conduct     hinders   the   court   from

fulfilling its constitutional duty. Id.; Procup v. Strickland, 792

F.2d 1069, 1073-74 (11th Cir. 1986) (en banc).          Before enjoining

the filing of further actions, however, the district court must

afford the litigant notice and an opportunity to be heard. Cromer,

390 F.3d at 819; In re Oliver, 682 F.2d 443, 446 (3d Cir. 1982).

Here, the district court sua sponte issued the injunction. Because

the court imposed the injunction without affording Larrimore an

opportunity to be heard, we vacate the order and remand for further

proceedings.   See Cromer, 390 F.3d at 819.

          In conclusion, we dismiss the appeal as untimely as to

the order dismissing Larrimore’s complaint against Eli Lilly, and

vacate the order imposing sanctions and a prefiling injunction and

remand for further proceedings.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                     DISMISSED IN PART;
                                           VACATED AND REMANDED IN PART




                                   -3-